Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
No claim amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The previous restriction and 103 rejections have been maintained and repeated.

	
Claim Rejections - 35 USC § 103
Claim(s) 1-8 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190359765).
As to claim 1-8, Kim (abs., claims, examples, 2-18, 98-110, 136, 180-189, 192, 266-272) discloses a D-A polymer for solar cell application comprising monomers of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula 5 can be:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
and formula 4

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
The polymer can be:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

produced via (4,8-bis(5-(2-ethylhexyl)-4-fluorothiophen-2-yl)benzo[1,2-b:4,5-b']dithio- phene-2,6-diyl)bis(trimethylstannane):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	In light of this (12-18, 189), one of ordinary skill in the art would obviously recognize 4,8-bis(5-(2-ethylhexyl)-4-fluorothiophen-2-yl)benzo[1,2-b:4,5-b']dithiophene-2,6-diyl)bis(trimethylstannane) and 4,8-bis(5-(2-ethylhexyl)-4-chlorothiophen-2-yl)benzo[1,2-b:4,5-b']dithiophene-2,6-diyl)bis(trimethylstannane) (embraced in the generic structure, implied by Stille/Suzuki coupling method) are functionally equivalent comonomers for producing a D-A polymer for solar cell with enhanced performance (192) due to the benzodithiophene moiety.
fluorothiophen-2-yl)benzo[1,2-b:4,5-b']dithiophene-2,6-diyl)bis(trimethylstannane) with 4,8-bis(5-(2-ethylhexyl)-4-chlorothiophen-2-yl)benzo[1,2-b:4,5-b']dithiophene-2,6-diyl)bis(trimethylstannane) because of their equivalent functionality as comonomers for producing a D-A polymer for solar cell with enhanced performance.  These conditions appear to equally apply to both productions using similar phenoplast raw materials. This adaptation would have obviously yielded instantly claimed structures (particularly the elected one of claim 6).  

		
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant's argument of unexpected results is unpersuasive and insufficient.  Evidence of unexpected results must be factually supported by an appropriate affidavit of declaration. See MPEP § 716.01(c). Unexpected results must, in actuality, be unexpected.   Unexpected results must be compared with the closest art, in this particular case, Kim’s copolymer.   Unexpected results must be commensurate in scope with the claims.  The applicant must show unexpected results over the entire claimed range to support unexpected results for the entire range and generic structures. The applicant merely show results (instant 0183-0185, regarding the claimed Ar1, Ar2, R1 and R2) of a few claimed species.  Thus, the examiner asserts the showing of unexpected results is insufficient for the claims in their present state.   Furthermore, instant Table 1 shows the HOMO difference is merely 0.04 eV (<1% of improvement).  One of ordinary skill in the fluorothiophen-2-yl)benzo[1,2-b:4,5-b']dithiophene-2,6-diyl)bis(trimethylstannane) and 4,8-bis(5-(2-ethylhexyl)-4-chlorothiophen-2-yl)benzo[1,2-b:4,5-b']dithiophene-2,6-diyl)bis(trimethylstannane) are functionally equivalent comonomers for producing a D-A polymer for solar cell with enhanced performance. It is duly notified other properties such as PCE is a result involving other materials and device design.
The examiner reminds applicants’ that these results are “UNEXPECTED”, therefore how can one logically predict what the results would be for distinctly different polymers. In this case, the applicant pointed out and agreed:

    PNG
    media_image9.png
    181
    632
    media_image9.png
    Greyscale
.
In light of this, one of the ordinary skill in the art would predict the unsurprising improvement of lowering band gap by modifying Kim’s copolymer by replacing 4,8-bis(5-(2-ethylhexyl)-4-fluorothiophen-2-yl)benzo[1,2-b:4,5-b']dithiophene-2,6-diyl)bis(trimethylstannane) with 4,8-bis(5-(2-ethylhexyl)-4-chlorothiophen-2-yl)benzo[1,2-b:4,5-b']dithiophene-2,6-diyl)bis(trimethylstannane).  The examiner thanks the applicant’s acknowledgement of a motivation to modify Kim’s copolymer that further supports the previous 103 rejections. The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the 
  Therefore, the previous restriction and 103 rejections have been maintained and repeated.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766